                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 Paul Toomey, Nanette Langone, and Randall May on            Case No. 1:19-cv-11633-LTS
 behalf of the Estate of Martin May, individually and
 as representatives of a class of similarly situated
 persons, and on behalf of the Demoulas (Restated)
 Profit Sharing Plan and Trust,

                        Plaintiffs,
 v.                                                          [PROPOSED] ORDER ON
                                                            PLAINTIFFS’ MOTION FOR
 Demoulas Super Markets, Inc., Arthur T. Demoulas,
                                                            PRELIMINARY APPROVAL
 William F. Marsden, William J. Shea,
                                                                OF CLASS ACTION
                        Defendants.                               SETTLEMENT



        This Action arose out of claims involving alleged breaches of fiduciary duty in violation

of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, against

Demoulas Super Markets, Inc. (“DSM”), Arthur T. Demoulas, William F. Marsden, and William

J. Shea (collectively, “Defendants”).

        Presented to the Court for preliminary approval is a settlement of the Action as against all

Defendants. The terms of the Settlement are set out in a Class Action Settlement Agreement dated

November 20, 2020 (the “Settlement Agreement”), executed by the Settling Parties’ respective

counsel. Except as otherwise defined herein, all capitalized terms used herein shall have the same

meaning as ascribed to them in the Settlement Agreement.

        Upon reviewing the Settlement Agreement and the motion papers submitted in connection

with the Motion for Preliminary Approval, and good cause appearing therefore,

It is hereby ORDERED as follows:

        1.     Preliminary Findings Regarding Proposed Settlement: The Court preliminarily

finds that:
               A.     The proposed settlement resulted from arm’s-length negotiations by

experienced and competent counsel overseen by a neutral mediator;

               B.     The Settlement was negotiated only after Class Counsel had conducted

discovery and received pertinent information and documents from Defendants;

               C.     Class Counsel and the Class Representatives have submitted declarations in

support of the Settlement; and

               D.     Considering the relevant First Circuit factors, the Settlement is sufficiently

fair, reasonable, and adequate to warrant sending notice of the Settlement to the Settlement Class.

       2.      Fairness Hearing: A hearing (the “Fairness Hearing”) will be held on [a date no

sooner than one hundred thirty (130) calendar days after the date the Preliminary Order is filed]

       , 20___, at            .m., in Courtroom ____ of the United States District Court for the

District of Massachusetts, before the undersigned District Judge, to determine, among other issues:

               A.     Whether the Settlement Agreement should be finally approved as fair,

                      reasonable, and adequate;

               B.     Whether the Court should enter the Final Approval Order; and

               C.     Whether the Court should approve any motion for Attorneys’ Fees, Costs,

                      Administrative Expenses, and Class Representatives’ Compensation.

       3.      Settlement Administrator: The Court approves and orders that Analytics

Consulting LLC shall be the Settlement Administrator responsible for carrying out the

responsibilities set forth in the Settlement Agreement.

       4.      Class Certification: Solely for settlement purposes, the Court finds that each

element required for certification of the Class pursuant to Rule 23 of the Federal Rules of Civil

Procedure has been met: (a) the members of the Class are so numerous that their joinder in the



                                                 2
Action is impracticable; (b) there are questions of law and fact common to the members of the

Class that predominate over any questions affecting only individual members of the Class; (c)

Plaintiffs’ claims are typical of the claims of the Class; and (d) Plaintiffs and Class Counsel have

fairly and adequately represented and protected the interests of the Settlement Class. Solely for

settlement purposes, the Court further finds that the requirements of Rule 23(b)(1) have been met.

Prosecution of separate actions by individual members of the Class would create a risk of

inconsistent or varying adjudications as to individual Settlement Class Member(s) that would

establish incompatible standards of conduct for the parties opposing the claims asserted in this

Action, and adjudications with respect to individual Class members, as a practical matter, would

be dispositive of the interests of the other members not parties to the individual adjudications or

would substantially impair or impede their ability to protect their interests.

       5.      The following Settlement Class is preliminarily certified for settlement purposes

pursuant to Fed. R. Civ. P. 23(b)(1):

       All participants and beneficiaries of the Demoulas (Restated) Profit Sharing Plan
       and Trust at any time from July 30, 2013 through November 20, 2020, excluding
       Defendants, the Plan’s Trustees, or any other employees with responsibility for the
       Plan’s investment or administrative functions, and members of Defendants’ Board
       of Directors.

The Court appoints Nichols Kaster, PLLP and Block & Leviton LLP as counsel for the Settlement

Class. Further, the Court appoints Paul Toomey, Nanette Langone, and Randall May as Class

Representatives for the Settlement Class.

       6.      Class Notice: The Settling Parties have presented to the Court proposed forms of

notice regarding the settlement for mailing to Class Members (“Settlement Notices”) and the

proposed Former Participant Rollover Form to Former Participants.

               A.      The Court approves the proposed forms and finds that the proposed forms



                                                  3
and content therein fairly and adequately:

                       i.      Summarize the claims asserted;

                       ii.     Describe the terms and effect of the Settlement;

                       iii.    Notify the Settlement Class that Class Counsel will seek

                               compensation from the Qualified Settlement Fund for Attorneys’

                               Fees, Costs, Administrative Expenses, and Class Representatives’

                               Compensation;

                       iv.     Give notice to the Settlement Class of the time and place of the

                               Fairness Hearing, and Class Members’ right to appear; and

                       v.      Describe how the recipients of the Class Notice may object to the

                               Settlement, or any requested Attorneys’ Fees, Costs, Administrative

                               Expenses, or Class Representatives’ Compensation.

                 B.    The Settlement Administrator shall send by first class mail the appropriate

Settlement Notice to each Class Member and the Former Participant Rollover Form to each Former

Participant within forty-two (42) calendar days of the date of this Order, as specified in the

Settlement Agreement. Former participants must submit a Former Participant Rollover Form to

the Settlement Administrator postmarked by no later than ten (10) calendar days before the

Fairness Hearing in order to receive their distribution in the form of a rollover pursuant to the Plan

of Allocation.

                 C.    On or before the date that notice is sent to the Settlement Class, the

Settlement Administrator shall establish a Settlement Website and telephone support line as

provided by the Settlement Agreement.

                 D.    Pursuant to Rules 23(c)(2) and (e) of the Federal Rules of Civil Procedure,



                                                  4
the contents of the Settlement Notices and mailing the Settlement Notices constitutes the best

notice practicable under the circumstances, provides due and sufficient notice of the Fairness

Hearing and of the rights of all Class Members, and complies fully with the requirements of Fed.

R. Civ. P. 23 and applicable law.

       6.      Preliminary Injunction: Each Class Member and his or her respective heirs,

beneficiaries, executors, administrators, estates, past and present partners, agents, attorneys,

predecessors, successors, and assigns, is preliminarily enjoined from suing Defendants, the Plan,

or the Released Parties in any action or proceeding alleging any of the Released Claims, even if

any Class Member may thereafter discover facts in addition to or different from those which the

Class Members or Class Counsel now know or believe to be true with respect to the Action and

the Released Claims. Further, pending final determination of whether the Settlement Agreement

should be approved, no Class Member may directly, through representatives, or in any other

capacity, commence any action or proceeding in any court or tribunal asserting any of the Released

Claims against the Defendants, the Released Parties, or the Plan.

       7.      Objections to Settlement:     Any objections to the fairness, reasonableness or

adequacy of the Settlement, to any term of the Settlement Agreement, or to the proposed

Attorneys’ Fees, Costs, Administrative Expenses, or Class Representatives’ Compensation, shall

be considered by the Court at the Fairness Hearing, if they have been timely sent to Class Counsel

and Defendants’ counsel. To be timely, the objection and any supporting documents must be sent

to Class Counsel and Defendants’ counsel at least twenty-eight (28) calendar days prior to the

scheduled Fairness Hearing.

       8.      Responses to Objections and Final Approval Motion: Any party may file a

response to an objection by a Class Member at least fourteen (14) calendar days before the Fairness



                                                5
Hearing, and Plaintiffs shall file their Final Approval Motion at least fourteen (14) calendar days

before the Fairness Hearing.

         9.    Continuance of Hearing: The Court may adjourn, modify, or continue the

Fairness Hearing without further direct notice to the Class Members, other than by notice to Class

Counsel. In such event, notice of the same shall be provided through the Settlement Website.

IT IS SO ORDERED.



Dated:
                                             Hon. Leo T. Sorokin
                                             United States District Judge




                                                6
